                                                             1   DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                             2   VATANA LAY, ESQ.
                                                                 Nevada Bar No. 12993
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                             6   Email: vatana.lay@akerman.com
                                                             7   Attorneys for Plaintiff Nationstar Mortgage LLC
                                                             8                                         UNITED STATES DISTRICT COURT
                                                             9                                              DISTRICT OF NEVADA
                                                            10
                                                                 NATIONSTAR MORTGAGE LLC,                                    Case No.: 2:15-cv-02151-JAD-NJK
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                            11
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                                         Plaintiff,
                                                            12
                      LAS VEGAS, NEVADA 89134
AKERMAN LLP




                                                                 v.                                                          STIPULATED PROTECTIVE
                                                            13                                                               ORDER
                                                                 INDEPENDENCE      II   HOMEOWNERS
                                                            14   ASSOCIATION; SATICOY BAY LLC, SERIES
                                                                 9229 MILLIKAN AVE; MILLIKAN AVENUE
                                                            15   TRUST,
                                                            16                           Defendants.
                                                            17

                                                            18                 Subject to the approval of the court, Nationstar Mortgage LLC ("Nationstar"), Independence II

                                                            19   Homeowners Association ("HOA"), Saticoy Bay LLC Series 9229 Millikan Ave ("Saticoy Bay"), and

                                                            20   Millikan Avenue Trust (“Trust”) stipulate to the following Protective Order:

                                                            21                To expedite the flow of discovery, facilitate the prompt resolution of disputes over

                                                            22   confidentiality, adequately protect material claimed to be confidential, and ensure protection is

                                                            23   afforded only to material so designated, it is, pursuant to the Court's authority under Federal Rules of

                                                            24   Civil Procedure 26(c), ORDERED this Protective Order shall govern the disclosure, handling and

                                                            25   disposition of documents in this litigation as follows:

                                                            26                 1.     Application.

                                                            27                        1.1     This Protective Order shall govern any document, information or other material

                                                            28   that is designated as containing "Confidential Information" as defined herein, and is produced in
                                                                                                                      1
                                                                 46674213;1
                                                                 46840311;1
                                                             1   connection with this litigation by any person or entity (the "producing party"), whether in response to

                                                             2   a discovery request, subpoena or otherwise, to any other person or entity (the "receiving party")

                                                             3   regardless of whether the person or entity producing or receiving such information is a party to this

                                                             4   litigation.

                                                             5                      1.2    The party who asserts that particular information should be treated as

                                                             6   Confidential Information under this Protective Order has the burden of proof to establish that the

                                                             7   information or document is entitled to such protection.

                                                             8                2.    Definitions.

                                                             9                     2.1     Confidential Information. "Confidential Information" shall mean and include,
                                                            10   without limitation, any non-public information that concerns or relates to the following areas:
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                            11   confidential proprietary information, trade secrets, practices and procedures, personal financial
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   information, commercial, financial, pricing, budgeting, and/or accounting information, information
                      LAS VEGAS, NEVADA 89134
AKERMAN LLP




                                                            13   about existing and potential customers, marketing studies, performance projections, business
                                                            14   strategies, decisions and/or negotiations, personnel compensation, evaluations and other employment
                                                            15   information, and confidential proprietary information about affiliates, parents, subsidiaries and third-
                                                            16   parties with whom the parties to this action have or have had business relationships.
                                                            17                     2.2     Documents. As used herein, the term "documents" includes all writings,
                                                            18 records, files, drawings, graphs, charts, photographs, e-mails, video tapes, audio tapes, compact discs,

                                                            19 electronic messages, other data compilations from which information can be obtained and other tangible

                                                            20 things subject to production under the Federal Rules of Civil Procedure.

                                                            21                3.    Initial Designation.
                                                            22                     3.1     Good Faith Claims. Claims of confidentiality will be made only with respect to
                                                            23   documents, other tangible things and information that the asserting party has a good faith belief are
                                                            24   within the definition set forth in subparagraph 2.1 of this Protective Order. Objections to such claims
                                                            25   made pursuant to paragraph 5, below, shall also be made only in good faith.
                                                            26                     3.2     Produced Documents. A party producing documents that it believes constitute
                                                            27   or contain Confidential Information shall state that the material is being produced under this Protective
                                                            28   Order by describing the documents or materials to be treated as confidential in writing, by page or
                                                                                                                   2
                                                                 46674213;1
                                                                 46840311;1
                                                             1   bates number wherever possible and/or shall produce copies bearing a label that contains or includes

                                                             2   language substantially identical to the following:

                                                             3                                                  CONFIDENTIAL

                                                             4                This label shall be affixed in a manner that does not obliterate or obscure the contents of the

                                                             5   copies. If any person or party makes copies of documents designated as containing Confidential

                                                             6   Information, the copying person or party shall mark each such copy as containing Confidential

                                                             7   Information in the same form as the Confidentiality notice on the original document.

                                                             8                A party producing documents that are stored on electronic, magnetic, optical or other non-paper

                                                             9   media, such as compact discs, DVD's, video tapes and audio tapes (collectively, "data storage

                                                            10   devices") shall designate the data storage device as containing Confidential Information, by affixing a
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                            11   label or stamp to the data storage device in the manner described above at the time copies of such data
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   storage devices are produced. If the receiving party or other persons or entities to whom disclosure is
                      LAS VEGAS, NEVADA 89134
AKERMAN LLP




                                                            13   authorized pursuant to subparagraph 7.1 make a copy of any data storage device designated by the

                                                            14   producing party as containing Confidential Information, the receiving party or other authorized person

                                                            15   shall mark each such copy as containing Confidential Information in the same form as the

                                                            16   confidentiality notice on the original data storage device produced. If the receiving party or other

                                                            17   authorized person prints out or otherwise makes copies of the documents or information stored on

                                                            18   such data storage device, the receiving party or other authorized person shall mark each page so

                                                            19   copied with the label or stamp specified in subparagraph 3.2.

                                                            20                        3.3     Interrogatory Answers. If a party answering an interrogatory or other discovery

                                                            21   demand believes that its answer contains Confidential Information, it shall state so in the interrogatory

                                                            22   response, and that portion of the response will be entitled to the protections of this order.

                                                            23                       3.4      Inspection of Documents. In the event a party elects to produce files and records

                                                            24   for inspection and the requesting party elects to inspect them, no designation of Confidential

                                                            25   Information needs to be made in advance of the inspection. For purposes of such inspection, all

                                                            26   material produced shall be considered as Confidential Information. If the inspecting party selects

                                                            27   specified documents to be copied, the producing party shall designate Confidential Information in

                                                            28   accordance with subparagraph 3.2 at the time the copies are produced.
                                                                                                                       3
                                                                 46674213;1
                                                                 46840311;1
                                                             1                     3.5    Deposition Transcripts. The party asserting confidentiality shall state on the

                                                             2   record the portions it deems confidential.       The failure to designate testimony on the record as

                                                             3   confidential shall be a waiver unless the designating party notifies all other parties and files a motion

                                                             4   to designate the testimony as confidential within 5 days of the notification.

                                                             5                     3.6    Inadvertent Failure to Designate. Inadvertent failure to identify documents or

                                                             6   things as "Confidential" pursuant to this Protective Order shall not constitute a waiver of any

                                                             7   otherwise valid claim for protection, provided that the provisions of this paragraph are satisfied. If the

                                                             8   designating party discovers that information should have but was not designated "Confidential" or of

                                                             9   the designating party receives notice that would enable the designated party to learn that it has

                                                            10   disclosed such information, the designating party must immediately notify all other parties. In such
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                            11   event, within thirty (30) days of notifying all other parties, the designating parties must also provide
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   copies of the "Confidential" information designated in accordance with this Protective Order. After
                      LAS VEGAS, NEVADA 89134
AKERMAN LLP




                                                            13   receipt of such re-designated information, the "Confidential" information shall be treated as required

                                                            14   by this Protective Order, and the receiving party(ies) shall promptly, and in no event more than

                                                            15   fourteen (14) calendar days from the receipt of the re-designated information, return to the designated

                                                            16   party all previously produced copies of the same unlegended documents or things. The designating

                                                            17   party and the parties may agree to alternative means. The receiving party(ies) shall receive no

                                                            18   liability, under this Protective Order or otherwise, for any disclosure of information contained in

                                                            19   unlegended documents or things occurring before the receiving party was placed on notice of the

                                                            20   designating party's claims of confidentiality.

                                                            21                4.    Designations by Another Party.

                                                            22                     4.1    Notification of Designation. If a party other than the producing party believes
                                                            23   that a producing party has produced a document that contains or constitutes Confidential Information
                                                            24   of the non-producing party, the non-producing party may designate the document as Confidential
                                                            25   Information by so notifying all parties in writing within fourteen (14) days of service of the document.
                                                            26                     4.2    Return of Documents; Non-disclosure. Whenever a party other than the
                                                            27   producing party designates a document produced by a producing party as Confidential Information in
                                                            28   accordance with subparagraph 4.1, each party receiving the document shall either add the Confidential
                                                                                                                   4
                                                                 46674213;1
                                                                 46840311;1
                                                             1   Information designation in accordance with subparagraph 3.2 or substitute a copy of the document

                                                             2   bearing such designation for each copy of the document produced by the producing party. Each party

                                                             3   shall destroy all undesignated copies of the document or return those copies to the producing party, at

                                                             4   the direction of the producing party. No party shall disclose a produced document to any person, other

                                                             5   than the persons authorized to receive Confidential Information under subparagraph 7.1, until after the

                                                             6   expiration of the fourteen (14) day designation period specified in subparagraph 4.1. If during the

                                                             7   fourteen (14) day designation period a party discloses a produced document to a person authorized to

                                                             8   receive Confidential Information under subparagraph 7.1, and that document is subsequently

                                                             9   designated as Confidential Information in accordance with subparagraph 4.1, the disclosing party shall

                                                            10   cause all copies of the document to be destroyed or returned to the producing party, at the direction of
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                            11   the producing party. The party may thereafter disclose a copy of the document that has been marked as
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   Confidential Information by the designating party, in accordance with subparagraphs 3.2 and 7.1.
                      LAS VEGAS, NEVADA 89134
AKERMAN LLP




                                                            13                5.      Objections to Designations. Any party objecting to a designation of Confidential

                                                            14   Information, including objections to portions of designations of multi-page documents, shall notify the
                                                            15   designating party and all other parties of the objection in writing forty-five (45) days before trial of the
                                                            16   matter. This notice must specifically identify each document that the objecting party in good faith
                                                            17   believes should not be designated as Confidential Information and provide a brief statement of the
                                                            18   grounds for such belief. In accordance with the Federal Rules of Civil Procedure governing discovery
                                                            19   disputes, the objecting and the designating parties thereafter shall confer within ten (10) days after the
                                                            20   date of such objection in an attempt to resolve their differences. If the parties are unable to resolve
                                                            21   their differences, the designating party shall have fourteen (14) days after the conference concludes to
                                                            22   file with the Court a motion to deem the information as Confidential Information. Where a party
                                                            23   authored, created, owns, or controls a document, information or other material that another party
                                                            24   designates as Confidential Information, the party that authored, created, owns, or controls the
                                                            25   Confidential Information may so inform the objecting party and thereafter shall also be considered a
                                                            26   designating party for purposes of this paragraph.
                                                            27                All documents, information and other materials initially designated as Confidential Information
                                                            28   shall be treated as such in accordance with this Protective Order unless and until the Court rules
                                                                                                                       5
                                                                 46674213;1
                                                                 46840311;1
                                                             1   otherwise, except for deposition transcripts and exhibits initially considered as containing Confidential

                                                             2   Information under subparagraph 3.5, which will lose their confidential status after fourteen (14) days

                                                             3   unless so designated as Confidential Information. If the Court rules that a designation should not be

                                                             4   maintained as to a particular document, the producing party shall, upon written request by a party,

                                                             5   provide that party a copy of that document without the designation described in subparagraph 3.2.

                                                             6                If a designating party elects not to make such a motion with respect to documents within

                                                             7   fourteen (14) days after the conference, information or other materials to which an objection has been

                                                             8   made, the Confidential Information designation shall be deemed withdrawn. The objecting party shall

                                                             9   have fourteen (14) days to respond to the objecting party's motion. If no response is filed by the

                                                            10   objecting party within fourteen (14) days, the designating party shall be deemed to have consented to
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                            11   the designating party's motion.
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12                6.      Custody. All Confidential Information and any and all copies, extracts and summaries
                      LAS VEGAS, NEVADA 89134
AKERMAN LLP




                                                            13   thereof, including memoranda relating thereto, shall be retained by the receiving party in the custody
                                                            14   of counsel of record, or by persons to whom disclosure is authorized under subparagraph 7.1.
                                                            15                7.      Handling Prior to Trial.
                                                            16                      7.1        Authorized Disclosures. Confidential Information shall be disclosed by the
                                                            17   receiving party only to the following persons:
                                                            18                            a.      Counsel for the parties in this litigation, including their associates, clerks,
                                                            19                                    paralegals, and secretarial personnel;
                                                            20                            b.      Qualified persons taking testimony in this litigation involving such
                                                            21                                    Confidential Information, and necessary stenographic, videotape and
                                                            22                                    clerical personnel;
                                                            23                            c.      Experts and their staff who are retained by counsel as expert witnesses for a
                                                            24                                    party in this litigation;
                                                            25                            d.      Experts and their staff who are consulted by counsel for a party in this
                                                            26                                    litigation;
                                                            27   ///
                                                            28   ///
                                                                                                                          6
                                                                 46674213;1
                                                                 46840311;1
                                                             1                            e.     Parties to this litigation, limited to the named party and, if that party is a

                                                             2                                   corporate entity, a limited number of employees of the corporate entity and

                                                             3                                   its insurers;

                                                             4                            f.     Designated in-house counsel and a limited number of assistants,

                                                             5                                   administrative or otherwise;

                                                             6                            g.     Outside vendors employed by counsel for copying, scanning and general

                                                             7                                   handling of documents;

                                                             8                            h.     Any person of whom testimony is taken regarding the Confidential

                                                             9                                   Information, except that such person may only be shown Confidential

                                                            10                                   Information during his/her testimony, and may not retain a copy of such
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                            11                                   Confidential Information; and
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12                            i.     This Court and this Court's staff.
                      LAS VEGAS, NEVADA 89134
AKERMAN LLP




                                                            13

                                                            14                 Such disclosures are authorized only to the extent necessary to investigate, prosecute, or
                                                            15   defend the litigation.
                                                            16                Confidential Information may not be disclosed to persons under subparagraphs (c) or (d) until
                                                            17   the receiving party has obtained a written acknowledgment from the person receiving Confidential
                                                            18   Information, in the form of the Declaration attached hereto as Exhibit A, that he or she has received a
                                                            19   copy of this Protective Order and has agreed to be bound by it. A party who discloses Confidential
                                                            20   Information in accordance with subparagraph 7.1 shall retain the written acknowledgment from each
                                                            21   person receiving Confidential Information, shall maintain a list of all persons to whom a receiving
                                                            22   party has disclosed Confidential Information and identify what documents have been disclosed, and
                                                            23   shall furnish the written acknowledgments and disclosure list to opposing counsel as follows: (i) for a
                                                            24   person under subparagraph (c), within thirty (30) days after the person signs the Declaration; and (ii)
                                                            25   for a person under subparagraph (d), within thirty (30) days after the matter is finally concluded.
                                                            26   Disclosure of Confidential Information to this Court, including judicial staff, shall be made in
                                                            27   accordance with subparagraph 7.4 of this Protective Order.
                                                            28   ///
                                                                                                                       7
                                                                 46674213;1
                                                                 46840311;1
                                                             1                      7.2     Unauthorized Disclosures. All persons receiving Confidential Information under

                                                             2   the terms of this Protective Order are under the jurisdiction of the state courts and U.S. federal courts

                                                             3   located in Nevada for all matters arising from the improper disclosure or use of such information. If

                                                             4   Confidential Information is disclosed to any person other than in the manner authorized by this

                                                             5   Protective Order, the party or person responsible for the disclosure, and any other party or person who

                                                             6   is subject to this Protective Order and learns of such disclosure, shall immediately bring such

                                                             7   disclosure to the attention of the designating party. Without prejudice to other rights and remedies of

                                                             8   the designating party, the responsible party or person shall make every effort to obtain and return the

                                                             9   Confidential Information and to prevent further disclosure on its own part or on the part of the person

                                                            10   who was the unauthorized recipient of such information.
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                            11                      7.3                     Seetheorder
                                                                                            Court Filings. In           issued
                                                                                                                    event      concurrently Information
                                                                                                                           any Confidential herewith. must be filed with the
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   Court prior to trial, the proposed filing shall be accompanied by a motion to file the Confidential
                      LAS VEGAS, NEVADA 89134
AKERMAN LLP




                                                            13

                                                            14   application and proposed order shall be directed to the judge to whom the Confidential Information is

                                                            15   directed. This provision is applicable to briefs, memoranda, and other filings which quote, summarize,

                                                            16   or describe Confidential Information. See order issued concurrently herewith.

                                                            17                8.     Care in Storage. Any person in possession of Confidential Information produced by

                                                            18   another party shall exercise reasonable and appropriate care with regard to the storage, custody,
                                                            19   copying, and use of such information to ensure that the confidential and sensitive nature of same is
                                                            20   maintained.
                                                            21                9.     Handling During Trial. Confidential Information that is subject to this Order may be
                                                            22   marked and used as trial exhibits by either party, subject to terms and conditions as imposed by the
                                                            23   Court upon application by any party.
                                                            24                10.    No Implied Waivers. This Protective Order shall not be interpreted as a waiver of the
                                                            25   right to object, under applicable law, to the furnishing of information in response to discovery requests
                                                            26   or to object to a requested inspection of documents or facilities. Parties producing Confidential
                                                            27   Information in this litigation are doing so only pursuant to the terms of this Protective Order. The
                                                            28   ///
                                                                                                                     8
                                                                 46674213;1
                                                                 46840311;1
                                                             1   taking of any action in accordance with the provisions of this Protective Order shall not be interpreted

                                                             2   as a waiver of any claim or position or defense in this action, or any other actions.

                                                             3                11.   No Admission. The designation of any item as Confidential Information shall not be

                                                             4   construed as an admission that such material, or any testimony concerning such material, would be
                                                             5   admissible in evidence in this litigation or in any other proceeding.
                                                             6                12.   Inadvertent Disclosure. Nothing in this Protective Order abridges applicable law
                                                             7   concerning inadvertent disclosure of a document that the Disclosing Party believes contains attorney-
                                                             8   client communications, attorney work product, or otherwise privileged information. If a party
                                                             9   inadvertently discloses documents or information subject to a claim of privilege or work product
                                                            10   protection, such disclosure will not waive otherwise applicable claims of privilege or work product
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                            11   protection under applicable law. Upon discovery by the Receiving Party, or receipt of written notice
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   from the Disclosing Party identifying privileged or protected Documents that were inadvertently
                      LAS VEGAS, NEVADA 89134
AKERMAN LLP




                                                            13   produced, the receiving party shall within seven (7) business days either: (a) return or certify the
                                                            14   destruction of all such documents, all copies, and any work product or portions of any work product
                                                            15   containing or reflecting the contents of the subject materials; or (b) follow the procedures outlined in
                                                            16   paragraph 5 above for objecting to the designation of Confidential Information. The objecting party
                                                            17   shall do nothing to compromise the privilege claim until the Court rules on said motion and the
                                                            18   opportunity for appellate review is exhausted or the issue is otherwise resolved.
                                                            19                13.   Parties' Own Documents. This Protective Order shall in no way restrict the parties in
                                                            20   their use of their own documents and information, and nothing in this Protective Order shall preclude
                                                            21   any party from voluntarily disclosing its own documents or information to any party or nonparty.
                                                            22                14.   Motion by Third Party to Compel Production of Confidential Information. If any
                                                            23   third party subpoenas Confidential Information from a party to this action or moves to compel a party
                                                            24   to this action to produce any such information, such party shall immediately notify the parties who
                                                            25   originally produced and/or designated such information that a subpoena has been served or a motion
                                                            26   has been made in order to allow the parties who originally produced and/or designated such
                                                            27   information the opportunity to seek a protective order or oppose the motion or application. If, within
                                                            28   ten (10) days after receiving notice of a subpoena seeking Confidential Information from a receiving
                                                                                                                   9
                                                                 46674213;1
                                                                 46840311;1
                                                             1   party, the party who originally produced and/or designated such information fails to move for a

                                                             2   protective order, the party subject to the subpoena may produce said information. In addition, if a

                                                             3   party is ordered to produce Confidential Information covered by this Protective Order, then notice and,

                                                             4   if available, a copy of the order compelling disclosure shall immediately be given the parties who

                                                             5   originally produced and/or designated such information. Nothing in this Protective Order shall be

                                                             6   construed as requiring the party who is ordered to produce such Confidential Information to challenge

                                                             7   or appeal any order requiring the production of such information or to subject himself/herself to any

                                                             8   penalty for non-compliance with any legal process or seek any relief from the Court.

                                                             9                15.   No Effect on Other Rights. This Protective Order shall in no way abrogate or diminish

                                                            10   any pre-existing contractual, statutory, or other legal obligations or rights of any party with respect to
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                            11   Confidential Information.
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12                16.   Modification. In the event any party hereto seeks a Court order to modify the terms of
                      LAS VEGAS, NEVADA 89134
AKERMAN LLP




                                                            13   this Protective Order, or seeks a protective order which incorporates the terms and conditions of this
                                                            14   Protective Order said party shall make such request by written stipulation or noticed motion to all
                                                            15   parties that must be served and filed in accordance with local court rules.
                                                            16                17.   Handling Upon Conclusion of Litigation. All parties, counsel, and persons to whom
                                                            17   disclosure was made agree to return all Confidential Information to the designating party within thirty
                                                            18   (30) days of the conclusion of litigation between the parties, including final appellate action or the
                                                            19   expiration of time to appeal or seek further review. In addition, counsel shall certify in writing that all
                                                            20   such Confidential Information have been returned upon request by the Disclosing Party. Counsel for
                                                            21   each party also shall contact each person to whom that party has provided a copy of any Confidential
                                                            22   Information and request the documents be returned. In lieu of returning Confidential Information, the
                                                            23   person or party in possession of such information may elect to destroy it. If the person or party in
                                                            24   possession of Confidential Information elects to destroy it rather than return it, that person or party
                                                            25   must notify the designating party in writing of the destruction of the information within ninety (90)
                                                            26   days of the conclusion of litigation between the parties, including final appellate action or the
                                                            27   expiration of time to appeal or seek further review. Notwithstanding the foregoing, counsel for each
                                                            28   party may retain all pleadings, briefs, memoranda, motions, and other documents filed with the Court,
                                                                                                                   10
                                                                 46674213;1
                                                                 46840311;1
                                                             1   attorney and consultant work product, disclosures exchanged, and deposition transcripts and exhibits

                                                             2   that refer to or incorporate Confidential Information.

                                                             3                18.   Survival of the Terms of this Protective Order. Even after the termination of this

                                                             4   litigation, the confidentiality obligations imposed by this Protective Order shall remain in effect until a
                                                             5   Designating Party otherwise in writing or a court order otherwise directs.
                                                             6                DATED this 31st day of October, 2018.
                                                             7
                                                                  AKERMAN LLP                                              LAW OFFICE OF MICHAEL F. BOHN
                                                             8
                                                                  /s/ Vatana Lay                                           /s/ Michael F. Bohn
                                                             9    DARREN T. BRENNER, ESQ.                                  MICHAEL F. BOHN, ESQ.
                                                                  Nevada Bar No. 8386                                      Nevada Bar No. 1641
                                                            10    VATANA LAY, ESQ.
                                                                  Nevada Bar No. 12993                                     2260 Corporate Circle, Suite 480
                                                                                                                           Henderson, Nevada 89074
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                            11    1635 Village Center Circle, Suite 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                  Las Vegas, NV 89134
                                                            12
                      LAS VEGAS, NEVADA 89134




                                                                                                                           Attorneys for Saticoy Bay LLC, Series 9229
                                                                  Attorneys for Nationstar Mortgage LLC                    Millikan Avenue and Millikan Avenue Trust
AKERMAN LLP




                                                            13
                                                                  GORDON REES SCULLY MANSUKHANI LLP
                                                            14
                                                                  /s/ Wing Yan Wong
                                                            15    ROBERT S. LARSEN, ESQ.
                                                                  Nevada Bar No. 7785
                                                            16
                                                                  WING YAN WONG, ESQ.
                                                            17    Nevada Bar No. 13622
                                                                  300 South Fourth Street, Suite 1550
                                                            18    Las Vegas, Nevada 89101
                                                            19    Attorneys for Independence II Homeowners’
                                                                  Association
                                                            20

                                                            21
                                                                                                                  ORDER
                                                            22
                                                                              IT IS SO ORDERED:
                                                            23
                                                                                                                ______________________________________
                                                            24                                                  UNITED STATES MAGISTRATE JUDGE
                                                            25
                                                                                                                        November 1, 2018
                                                                                                                DATED: ______________________
                                                            26

                                                            27

                                                            28
                                                                                                                      11
                                                                 46674213;1
                                                                 46840311;1
